DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/03/2021 has been entered. Claims 1-23 remain pending in the application, of which claims 20-22 were previously withdrawn from consideration. Applicant's amendments to the Specification and Drawings, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 02/02/2021.

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive.
	With regard to claims 1-18 and 23, Applicant contends “Applicant has improved the form of the claims to remove the contingencies in the steps. It is not optional for the prior art to teach or suggest the alternatives, as claimed.” However, the use of “when” in a method claim is considered a conditional limitation as long as the method may be practiced without performing the contingent steps. If the term of “when” were not to be considered a conditional limitation and encompassed a scope different from “if”, the amendments to the claims would present new matter issues, as the original disclosure only discloses performing the claimed steps “if” the condition is met. Spec. ¶45-46. The method may be performed without the contingent steps when the monitored engine speed is below the governed engine speed and the engine load is equal to the predetermined low load condition. The contingent steps are not required under the broadest reasonable interpretation of the claims. See 2111.04(II). See also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). Therefore Applicants arguments 
	Applicant’s remarks repeatedly cites to a long felt need to solve NVH issues, but no evidence is supplied of such long felt need other than the conclusory statement that there is a long felt need. Further, to rebut obviousness, one must also show the failure of others to solve the long felt. See MPEP 2141(V) and 716.04. Therefore Applicant has failed to show non-obviousness through long felt and unresolved need.
	Applicant contends that Luken applies to any engine type and not diesel engines in particular. The rejection states that the method being “for entering and exiting cylinder deactivation modes in a diesel engine” is an intended use limitation. Applicant has not addressed this and Applicant has not shown that Luken would not be usable with a diesel engine.
	With regard to claim 19, Applicant contends that Yukimasa teaches only a single resonance. This point was addressed in the prior action, and Applicant has not addressed the explanations made in the prior rejection. Yukimasa teaches calculating the resonant frequency between the engine and an engine mount. However, Yukimasa teaches the use of multiple engine mounts. One of ordinary skill in the art would understand that there would be a different resonant frequency between each mount and the engine and therefore Yukimasa suggests calculating the resonant frequency for each mount. Applicant’s remarks fail to address this reasoning.
	Applicant further contends unexpected results and non-routine experimentation. A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997)Applicant has failed provide any evidence of unexpected results other than the mere allegation of unexpected results. See MPEP 716.02, 716.02(a), 2145.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luken et al. (US PGPub 2009/0292439), hereinafter “Luken”.
Regarding claim 1, Luken discloses a method for entering and exiting cylinder deactivation modes in a diesel engine (this limitation is an intended use See MPEP 2111.02(II)), comprising:
monitoring an engine speed from an idle engine speed to a governed engine speed (¶0060,0082,0089 – Luken does not limit when engine speed is monitored, therefore the engine speed is monitored across all engine speeds, including from an idle speed to a governed speed);
monitoring an engine load (¶0011,0015,0123);
when the monitored engine speed is a governed engine speed or when the monitored engine load is greater than a predetermined low load condition, implementing full engine operation and exiting cylinder deactivation modes, or restricting the engine operation from entering any cylinder deactivation mode but a coast operation mode (this step is considered a contingent step, the method may be practiced without the step as the engine may operate below a governed engine speed or while the monitored engine load is equal or below to the low load condition, in particular equal to the low load condition and not invoke the contingent limitation, therefore the broadest reasonable interpretation does not require this step be performed; See MPEP 2111.04(II));
this step is considered a contingent step, the method may be practiced without the step as the engine may operate at or below the governed engine speed while the engine load is equal to or greater than a predetermined low load condition, in particular when the engine load is equal to the low load condition, and not invoke the contingent limitation, therefore the broadest reasonable interpretation does not require this step be performed; See MPEP 2111.04(II)); and
selecting a cylinder deactivation mode for engine operation among the 2 cylinder deactivation mode, the 3 cylinder deactivation mode, and the 4 cylinder deactivation mode to operate the engine at an effective frequency that avoids two resonant frequencies of the vehicle and to operate the engine below a torsional vibration limit (this step is considered to be contingent on the previous contingent step which is conditional on the monitored engine speed is the idle engine speed up to the governed engine speed, and the engine load is less than the predetermined low load condition, this step is considered a contingent step, the method may be practiced without the step as the engine may operate at or below the governed engine speed while the engine load is equal to or greater than a predetermined low load condition, in particular when the engine load is equal to the low load condition, and not invoke the contingent limitation, therefore the broadest reasonable interpretation does not require this step be performed; See MPEP 2111.04(II)).

Regarding claim 2, the limitation “the torsional vibration limit is 500 rad/s2 at a flywheel of the engine” relates only to a conditional step not required to be performed under a broadest reasonable interpretation of the claim. See MPEP 2111.04(II).

the limitation “one of the two resonant frequencies is a linear vibration of the engine in a side-to-side direction” relates only to a conditional step not required to be performed under a broadest reasonable interpretation of the claim. See MPEP 2111.04(II).

Regarding claim 4, the limitation “the other one of the two resonant frequencies arises at a flywheel coupling of the engine” relates only to a conditional step not required to be performed under a broadest reasonable interpretation of the claim. See MPEP 2111.04(II).

Regarding claim 5, the limitation “the two resonant frequencies arise from linear vibrations of the engine in the side-to-side direction” relates only to a conditional step not required to be performed under a broadest reasonable interpretation of the claim. See MPEP 2111.04(II).

Regarding claim 6, the limitation “the two vehicle resonances correlate to the period of cylinders firing per revolution of a crankshaft of the engine” relates only to a conditional step not required to be performed under a broadest reasonable interpretation of the claim. See MPEP 2111.04(II).

Regarding claim 7, the limitation “the two resonant frequencies comprise a primary resonant frequency and a secondary resonant frequency” relates only to a conditional step not required to be performed under a broadest reasonable interpretation of the claim. See MPEP 2111.04(II).

Regarding claim 8, the limitation “the two resonant frequencies are linear vibrations of a front engine mount” relates only to a conditional step not required to be performed under a broadest reasonable interpretation of the claim. See MPEP 2111.04(II).

the limitation “the two resonant frequencies are linear vibrations of a front engine mount in a side-to-side direction” relates only to a conditional step not required to be performed under a broadest reasonable interpretation of the claim. See MPEP 2111.04(II).

Regarding claim 10, the limitation “one of the two resonant frequencies is a linear vibration of a front engine mount in a side-to-side direction and the other of the two resonant frequencies is a linear vibration of a rear engine mount in a side-to-side direction” relates only to a conditional step not required to be performed under a broadest reasonable interpretation of the claim. See MPEP 2111.04(II).

Regarding claim 11, Luken discloses monitoring the engine speed and the engine load (¶0011,0015,0060,0082,0089,0123) and,
when a change in engine speed or engine load is detected, switching the cylinder deactivation mode to another of the 2 cylinder deactivation mode, the 3 cylinder deactivation mode, and the 4 cylinder deactivation mode (this step is considered a contingent step which the method may be practiced without a change in engine speed or load being detected, further this step requires changing a deactivation mode, which is contingent on a deactivation mode having been selected in the previous contingent step, therefore the broadest reasonable interpretation does not require this step be performed; See MPEP 2111.04(II); See also ¶¶0063-0064,0084-0085,0090-0092,0123 which is considered relevant to the limitation).

Regarding claim 12, the limitation “avoiding the two resonant frequencies by increasing the engine speed in the selected cylinder deactivation mode to lower the effective frequency of the selected cylinder deactivation mode” relates only to a conditional step not required to be performed under a broadest reasonable interpretation of the claim. See MPEP 2111.04(II).

Regarding claim 13, the limitation “increasing the engine speed in rotations per minute above the monitored engine speed to increase the effective frequency of the selected cylinder deactivation mode” relates only to a conditional step not required to be performed under a broadest reasonable interpretation of the claim. See MPEP 2111.04(II).

Regarding claim 14, the limitation “selecting the cylinder deactivation mode comprises selecting the cylinder deactivation mode with the highest effective frequency to increase the vibration range to the highest vibration range among the selectable cylinder deactivation modes” relates only to a conditional step not required to be performed under a broadest reasonable interpretation of the claim. See MPEP 2111.04(II).

Regarding claim 15, Luken discloses a method for entering and exiting cylinder deactivation modes in a four cylinder diesel engine (this limitation is an intended use See MPEP 2111.02(II)), comprising:
monitoring an engine speed from an idle engine speed to a governed engine speed (¶0060,0082,0089 – Luken does not limit when engine speed is monitored, therefore the engine speed is monitored across all engine speeds, including from an idle speed to a governed speed);
monitoring an engine load (¶0011,0015,0123);
when the monitored engine speed is a governed engine speed or when the monitored engine load is greater than a predetermined low load condition, implementing full engine operation and exiting cylinder deactivation modes, or restricting the engine operation from entering any cylinder deactivation mode but a coast operation mode (this step is considered a contingent step, the method may be practiced without the step as the engine may operate below a governed engine speed or while the monitored engine load is equal or below to the low load condition, in particular equal to the low load condition and not invoke the contingent limitation, therefore the broadest reasonable interpretation does not require this step be performed; See MPEP 2111.04(II));
when the monitored engine speed is the idle engine speed up to the governed engine speed, and when the engine load is less than the predetermined low load condition, restricting implementation of a cylinder deactivation mode to one of a one cylinder deactivation mode, a two cylinder deactivation mode, or a three cylinder deactivation mode (this step is considered a contingent step, the method may be practiced without the step as the engine may operate at or below the governed engine speed while the engine load is equal to or greater than a predetermined low load condition, in particular when the engine load is equal to the low load condition, and not invoke the contingent limitation, therefore the broadest reasonable interpretation does not require this step be performed; See MPEP 2111.04(II)); and
selecting a cylinder deactivation mode for engine operation among the one cylinder deactivation mode, the two cylinder deactivation mode, and the three cylinder deactivation mode to operate the engine at an effective frequency that avoids two resonant frequencies of the vehicle and to operate the engine below a torsional vibration limit (this step is considered to be contingent on the previous  contingent step which is contingent on the monitored engine speed is the idle engine speed up to the governed engine speed, and the engine load is less than the predetermined low load condition, this step is considered a contingent step, the method may be practiced without the step as the engine may operate at or below the governed engine speed while the engine load is equal to or greater than a predetermined low load condition, in particular when the engine load is equal to the low load condition, and not invoke the contingent limitation, therefore the broadest reasonable interpretation does not require this step be performed; See MPEP 2111.04(II)).

the limitation “the two resonant frequencies comprise a half order resonance or a first order resonance” relates only to a conditional step not required to be performed under a broadest reasonable interpretation of the claim. See MPEP 2111.04(II).

Regarding claim 17, the limitation “the two resonant frequencies are linear vibrations of the front engine mount in a side-to-side direction” relates only to a conditional step not required to be performed under a broadest reasonable interpretation of the claim. See MPEP 2111.04(II).

Regarding claim 18, Luken discloses monitoring the engine speed and the engine load and,
when a change in engine speed or engine load is detected, switching the cylinder deactivation mode to another of the one cylinder deactivation mode, the two cylinder deactivation mode, and the three cylinder deactivation mode (this step is considered a contingent step which the method may be practiced without a change in engine speed or load being detected, further this step requires changing a deactivation mode, which is contingent on a deactivation mode having been selected in the previous contingent step, therefore the broadest reasonable interpretation does not require this step be performed; See MPEP 2111.04(II); See also ¶¶0063-0064,0084-0085,0090-0092,0123 which is considered relevant to the limitation).

Regarding claim 23, Luken discloses a method for entering and exiting cylinder deactivation modes in a diesel engine (this limitation is an intended use See MPEP 2111.02(II)), comprising:
monitoring an engine speed from an idle engine speed to a governed engine speed (¶0060,0082,0089 – Luken does not limit when engine speed is monitored, therefore the engine speed is monitored across all engine speeds, including from an idle speed to a governed speed);
monitoring an engine load (¶0011,0015,0123);
this step is considered a contingent step, the method may be practiced without the step as the engine may operate below a governed engine speed or while the monitored engine load is equal or below to the low load condition, in particular equal to the low load condition and not invoke the contingent limitation, therefore the broadest reasonable interpretation does not require this step be performed; See MPEP 2111.04(II));
when the monitored engine speed is the idle engine speed up to the governed engine speed, and when the engine load is less than the predetermined low load condition, restricting implementation of a cylinder deactivation mode to one of a 2 cylinder deactivation mode, a 3 cylinder deactivation mode, or a 4 cylinder deactivation mode (this step is considered a contingent step, the method may be practiced without the step as the engine may operate at or below the governed engine speed while the engine load is equal to or greater than a predetermined low load condition, in particular when the engine load is equal to the low load condition, and not invoke the contingent limitation, therefore the broadest reasonable interpretation does not require this step be performed; See MPEP 2111.04(II)); and
selecting a cylinder deactivation mode for engine operation among the 2 cylinder deactivation mode, the 3 cylinder deactivation mode, and the 4 cylinder deactivation mode to limit the acceleration of the engine in a lateral linear direction and to operate the engine below a torsional vibration limit (this step is considered to be contingent on the previous  contingent step which is contingent on the monitored engine speed is the idle engine speed up to the governed engine speed, and the engine load is less than the predetermined low load condition, this step is considered a contingent step, the method may be practiced without the step as the engine may operate at or below the governed engine speed while the engine load is equal to or greater than a predetermined low load condition, in particular when the engine load is equal to the low load condition, and not invoke the contingent limitation, therefore the broadest reasonable interpretation does not require this step be performed; See MPEP 2111.04(II)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Luken in view of Yukimasa (JP2017178016A).
Regarding claim 19, Luken discloses a method for calibrating an engine for switching among cylinder deactivation modes (this limitation is an intended use See MPEP 2111.02(II)), comprising:
motoring the engine through speed sweeps and load sweeps (See the 112(b) rejection above, as best understood, this limitation is interpreted as “running the engine through continuous stretches of speed and load”; ¶0060,0070,0123,0125);
programming control electronics of the engine to monitor and engine load and an engine speed (¶0011,0015,0060,0082,0089,0123); and
programming control electronics of the engine to select a cylinder deactivation mode for engine operation among a 2 cylinder deactivation mode, a 3 cylinder deactivation mode, and a 4 cylinder deactivation mode to operate the engine at an effective frequency that avoids two resonant frequencies of the vehicle and to operate the engine below a torsional vibration limit when a monitored engine speed is between an idle engine speed up to a governed engine speed, and when a monitored engine load is less than a predetermined low load condition (this step is considered a contingent step which the method may be practiced without as an engine may operate below an idle engine speed or above a low load condition, therefore the broadest reasonable interpretation does not require this step be performed; See MPEP 2111.04(II); See also ¶¶0063-0064,0084-0085,0090-0092,0123 which is considered relevant to the limitation).
Luken is silent regarding calibrating a first resonant frequency at a first engine mount; calibrating a second resonant frequency at either a second engine mount or at a flywheel of the engine.
However, Yukimasa teaches a method for calibrating an engine, comprising:
calibrating a first resonant frequency at a first engine mount (¶0041,0052);
calibrating a second resonant frequency at either a second engine (¶0023,0041,0052 – Yukimasa explicitly discloses calculating the resonant frequency between the engine and one engine mount, but Yukimasa discloses the engine includes a plurality of engine mount, as the resonant frequency depends on the characteristics of the individual engine mount, it would be clear to one of ordinary skill in the art that the resonant frequency for each engine mount would be calculate, the calculation of only one being illustrated for brevity).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Luken, by calibrating a first resonant frequency at a first engine mount; calibrating a second resonant frequency at either a second engine mount or at a flywheel of the engine, as taught by Yukimasa, for the purpose of suppressing vibration due to resonance between the engine and the engine mount (¶0006).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149.  The examiner can normally be reached on Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A. WERNER/
Patent Examiner
Art Unit 3747



/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747